Merrick, C. J.
This proceeding is instituted under the Act of 1855, p. 33, for the expropriation of certain town property in Shreveport, for the purposes of the railroad.
The case was tried by a jury in conformity with the Act, and from the verdict and judgment of the court thereon, defendant appeals.
There is no bill of exceptions in the casé, and even the assignment of errors presents no question of law, as the jury do not appear to have regarded the Act of 1855, for they allowed the defendant more thau the value of the lots at the commencement of the undertaking.
We are unable, in the conflict of testimony, to revise the finding of the jury on the questions decided by them. They saw and knew the witnesses who testified,. and the verdict ought not to be disturbed on slight grounds.
The judgment must, however, be amended in one particular. The plaintiff ought not to be compelled to pay the jurors for their attendance. They are to be paid in another manner.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be reversed so far only as it condemns the plaintiff to pay the claims of the jury for their attendance; and it is further ordered, that in all other respects, said judgment be affirmed, the appellant paying the costs of the appeal.